DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claims 1 – 6 have been considered, and have found to be persuasive.  Please find the new ground(s) of rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. Patent No. 6,992,374).
Regarding claim 1, in Figure 3 (see col, 5, line 56 to col. 6, line 52), Yang discloses a wiring board comprising: a substrate (52); a plurality of monolithic ceramic capacitors (26; components 26 can be decoupling capacitors, col. 4, lines 58 - 59) connected in series (Figure 3) on the substrate and including: a first monolithic ceramic capacitor (capacitor mounted on pads 72(M)) oriented in a first direction; and a second 
Regarding claim 2, Yang discloses wherein the plurality of monolithic ceramic capacitors is connected in series between two different direct current potentials (col, 5, line 56 to col. 6, line 52).
Regarding claim 3, Yang discloses a semiconductor integrated circuit mounted on the substrate, wherein one of the different direct current potentials is a power supply potential connected to the semiconductor integrated circuit, and the other of the different direct current potentials is a ground potential connected to the semiconductor integrated circuit (col, 5, line 56 to col. 6, line 52).
Regarding claim 4, Yang discloses wherein the substrate is a resin substrate (Figure 3).
Regarding claim 5, Yang discloses wherein the substrate is a phenolic paper substrate (Figure 3).
Regarding claim 6, Yang discloses wherein the plurality of monolithic ceramic capacitors is connected in series between two different wires carrying alternating current (Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847